Exhibit 10.3

 

AMENDMENT TO AMENDED AND RESTATED

AGREEMENT OF JOINT VENTURE OF

CIRCUS AND ELDORADO JOINT VENTURE

 

This Amendment to Amended and Restated Agreement of Joint Venture of Circus and
Eldorado Joint Venture (this “Amendment”) is dated as of May 14, 2012 by and
between ELDORADO LIMITED LIABILITY COMPANY, a Nevada limited liability company
(“E”), and GALLEON, INC., a Nevada corporation (“C” and together with “E”, the
“Partners”).

 

R E C I T A L S

 

1.   The Partners are party to that certain Amended and Restated Agreement of
Joint Venture of Circus and Eldorado Joint Venture (the “Joint Venture”) dated
as of January 1, 2001 (the “Existing Agreement”).  Capitalized terms used herein
without definitions shall have the meanings ascribed thereto in the Existing
Agreement; and

 

2.   The Partners desire to memorialize their election pursuant to Nevada
Revised Statutes Chapter 87.025 that the Nevada Uniform Partnership Act
(1997)(Chapter 87.4301 to 87.4357 of the Nevada Revised Statutes), as the same
may be amended from time to time, apply to the Joint Venture.

 

THEREFORE, in consideration of the mutual covenants, agreements and promises
made herein, the parties hereto agree as follows:

 

Section 1

 

AMENDMENTS

 

1.1    Amendments to the Existing Agreement.  The Existing Agreement is hereby
amended as follows:

 

(a)               Section 1.1 of the Existing Agreement is hereby amended and
restated to read in its entirety as follows:

 

“1.1    Formation. The Joint Venture was formed as a Nevada general partnership
between E and C (“Partners”) effective as of March 1, 1994, pursuant to the
provisions of the Nevada Uniform Partnership Act.”

 

(b)               Section 1.7 of the Existing Agreement is hereby amended and
restated to read in its entirety as follows:

 

“1.7    Statutory Compliance. The Joint Venture shall exist under and be
governed by, and this Agreement shall be construed in accordance with, the
applicable laws of the State of Nevada including the Nevada Gaming Control Act
embodied in Chapter 463 of the Nevada Revised Statutes and the regulations
promulgated thereunder. Without limiting the generality of the foregoing, the
Joint Venture shall be governed by the provisions of the Nevada Uniform
Partnership Act (1997)(Chapter 87.4301 to 87.4357 of the Nevada Revised
Statutes), as the same may be amended from time to time (the “Act”); provided,
however, and for the avoidance of any doubt, the terms and provisions contained
in this Agreement shall govern in control in all respects over any inconsistent
or contrary provision or interpretation of the Act except, and only to the
extent, the terms and provisions of the this Agreement would result in the
dissolution of the Joint Venture upon a bankruptcy filing by the Joint Venture.
The Partners shall make all filings and disclosures required by, and shall
otherwise comply with, all such laws. The Partners shall execute and file in the
appropriate records any assumed or fictitious name certificates and other
documents and instruments as may be necessary or appropriate with respect to the
formation of, and conduct of business by, the Joint Venture.”

 

1

--------------------------------------------------------------------------------


 

Section 2

 

REPRESENTATIONS AND WARRANTIES

 

2.1    Representations and Warranties.  Each Partner hereby represents and
warrants that:

 

(a)  If such Partner is a corporation, limited liability company, or a
partnership, it is duly organized, validly existing, and in good standing under
the laws of the jurisdiction of its incorporation or formation and has the
corporate, company, statutory, or partnership power and authority to own its
property and carry own its business as owned and carried on at the date hereof
and as contemplated hereby.

 

(b)  Such Partner has the individual, corporate, company, statutory, or
partnership power and authority to execute and deliver this Amendment and to
perform its obligations hereunder and, if such partner is a corporation, limited
liability company, or partnership, the execution, delivery, and performance of
this Amendment has been duly authorized by all necessary corporate, company,
statutory, or partnership action.

 

(c)  This Amendment constitutes the legal, valid, and binding obligation of such
Partner, and is enforceable in accordance with its terms and does not violate
the terms and conditions of any law, regulation, order or award of any court of
governmental agency or otherwise violate or result in a breach or default of the
terms and conditions of any mortgage, agreement or other written document by
which a Partner may be bound.

 

Section 3

 

MISCELLANEOUS

 

3.1    Binding Effect.  Except as otherwise provided in this Amendment, the
Existing Agreement shall remain in full force and effect, as amended by the
terms hereof.

 

3.2    Headings. Section and other headings contained in this Amendment are for
reference purposes only and are not intended to describe, interpret, define, or
limit the scope, extent, or intent of this Amendment or any provision hereof.

 

3.3    Severability. Every provision of this Amendment is intended to be
severable. If any term or provision hereof is illegal or invalid for any reason
whatsoever, such illegality or invalidity shall not affect the validity or
legality of the remainder of this Amendment.

 

3.4    Further Action. Each Partner agrees to perform all further acts and
execute, acknowledge, and deliver any documents which may be reasonably
necessary, appropriate, or desirable to carry out the provisions of this
Amendment.

 

3.5    Governing Law. The laws of the State of Nevada shall govern the validity
of this Amendment, the construction of its terms, and the interpretation of the
rights and duties of the Partners.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this Amendment as of May 14,
2012.

 

 

ELDORADO LIMITED LIABILITY COMPANY,

GALLEON, INC.,

a Nevada limited liability company

a Nevada corporation

 

 

By:   ELDORADO RESORTS LLC

By:

/s/ Andrew Hagopian III

 

 

Andrew Hagopian III

Its Managing Member

 

Its: Assistant Corporate Secretary

 

 

By:

/s/ Gary Carano

 

 

Gary Carano, President

 

 

 

 

By:   RECREATIONAL ENTERPRISES, INC., MANAGER

 

 

 

 

By:

/s/ Donald L. Carano

 

 

Donald L. Carano, President

 

 

 

 

and

 

 

 

 

 

By:   HOTEL CASINO MANAGEMENT, INC. MANAGER

 

 

 

 

By:

/s/ Raymond J. Poncia

 

 

Raymond J. Poncia, President

 

 

3

--------------------------------------------------------------------------------